DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2022 and 07/19/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0000333).
Regarding claim 1, Kim discloses a refrigerator comprising:
a cabinet (10) having an interior space;
a wall (refer to Fig. 13 below, wherein said wall is considered to be the wall that
forms the back, top, bottom and side walls of the cabinet) configured to partition the interior space to a storage space and an air flow path (where damper 242 is positioned at), the wall including a discharge port (610) and a suction port (26);
a partition (refer to Fig. 12 below) to separate the storage space into a first space (20) and a second space (100), wherein the discharge port (610) and the suction port (26) communicate with the first space (refer to Fig. 12);
a heat exchanger (410) in communication with the air flow path (refer to Figs. 12-13), wherein the air flow path includes a discharge flow path that guides air to the discharge port (610), wherein the discharge flow path has an inlet (refer to Fig. 13 below) formed closer to a first side edge of the wall than a second side edge of the wall (refer to Fig. 13 below), and wherein the suction port (26) is positioned so that a vertical centerline of the wall extends through the suction port or a vertical centerline of the suction port is closer to the vertical centerline of the wall than to the first and second side edges of the wall (refer to Fig. 13 below, wherein the inner guide wall is considered to be the inner surface of the wall); and
an inner cover (in the instant case, refer to Fig. 12 below, wherein said inner cover protects an inner surface of the heat exchanger) configured to shield the heat exchanger and having an additional discharge port (404), wherein the additional discharge port (404) includes an opening (refer to Figs. 12-13) through which the air is discharged to the second space (refer to Fig. 12 below, wherein since the air flows through a closed cycle within the refrigerator, the air being discharged through discharge port 404 flows into opening 402 and into the second space as can be seen from Fig. 12), and the vertical centerline of the wall extends through the opening (refer to Fig. 13).


    PNG
    media_image1.png
    419
    657
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    493
    764
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    689
    729
    media_image3.png
    Greyscale


Regarding claim 2, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the suction port (26) is positioned to overlap at least a portion of the inlet of the discharge flow path in a horizontal direction (refer to Fig. 13 below).


    PNG
    media_image4.png
    409
    720
    media_image4.png
    Greyscale


Regarding claim 3, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the suction port (26) is positioned closer to the second side edge of the wall (left side wall as can be seen from annotated Fig. 13 above) than the first side edge (right side wall).

Regarding claim 4, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein a distance between the vertical centerline of the suction port (26) and the vertical centerline of the wall (refer to annotated Fig. 13 above) is less than a distance between the vertical centerline of the suction port (26) and the second side edge of the wall (left side wall as can be seen from Fig. 13 above).

Regarding claim 5, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein a distance between the vertical centerline of the suction port (26) and the vertical centerline of the wall (refer to Fig. 13 below) is less than a distance between a vertical centerline of the inlet and the vertical centerline of the suction port (see below).

    PNG
    media_image5.png
    573
    645
    media_image5.png
    Greyscale


Regarding claim 7, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the heat exchanger (410) includes an evaporator (refer to Fig. 13) positioned closer to a lower end of the interior space than to an upper end of the interior space.

Regarding claim 8, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the inner cover (refer to annotated Fig. 12 above) further includes an additional suction port (402) through which the air in the second space is introduced (by means through 104).

Regarding claim 9, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the partition (see below) extends horizontally between the suction port (26) and the additional discharge port (404).


    PNG
    media_image1.png
    419
    657
    media_image1.png
    Greyscale


Regarding claim 10, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the suction port (26) overlaps the opening of the additional discharge port (404) in a vertical direction (see below).


    PNG
    media_image6.png
    495
    516
    media_image6.png
    Greyscale


Regarding claim 11, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the suction port (26) is spaced apart from a rear end of the partition in a horizontal direction (in the instant case, the suction port is located on a back wall of the storage compartment 20, and as can be seen from Fig. 12 below, the partition has a portion that extends further behind said back wall).


    PNG
    media_image7.png
    359
    586
    media_image7.png
    Greyscale


Regarding claim 12, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein the partition is provided closer to a lower end of the interior space than to an upper end of the interior space (refer to Fig. 12 below, wherein the partition is closer to a lower surface of the lower end than to a top surface of the upper end).


    PNG
    media_image8.png
    776
    411
    media_image8.png
    Greyscale


Regarding claim 13, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses a return duct (320) configured to guide air between the suction port (26) and the heat exchanger (410).

Regarding claim 14, Kim meets the claim limitations as disclosed above in the rejection of claim 13. Further, Kim discloses wherein the return duct (320) includes an inlet (refer to Fig. 13 below) through which air is received from the suction port (26), and wherein the inlet is positioned closer to the vertical centerline of the wall than to the first and second side edges of the wall (refer to Fig. 13 below).


    PNG
    media_image9.png
    362
    591
    media_image9.png
    Greyscale


Regarding claim 15, Kim meets the claim limitations as disclosed above in the rejection of claim 13. Further, Kim discloses wherein the return duct (320) further includes an outlet (refer to Fig. 12, wherein said outlet is considered to be the opened space formed by the additional discharge port below the cover) through which air is discharged to the heat exchanger (410), and wherein the vertical centerline of the wall passes through the outlet (refer to Fig. 13).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besore (US 2018/0299182).
Regarding claim 21, Besore discloses a refrigerator (refer to Figs. 4-5) comprising:
a cabinet (100) having an interior space;
a wall configured to partition the interior space into a storage space and an air flow path, the wall including a discharge port (204) through which air is discharged to the storage space and a suction port through which the air in the storage space is introduced (refer to the solid arrows exiting the fresh food section 122 through wall 176 as can be seen from Fig. 4);
a heat exchanger (158) in communication with the air flow path; and
a fan (244) configured to overlap the heat exchanger in a horizontal direction (refer to Fig. 4), wherein the air flow path includes a discharge flow path (190) that guides air to the discharge port (by means of outlet 188), wherein the discharge flow path (190) has an inlet (refer to inlet 184 belonging to duct 226 as can be seen from Fig. 5) formed closer to a first side edge (108) of the wall than a second side edge (110) of the wall, and
wherein the suction port (refer to Fig. 4 below) is positioned so that a vertical centerline of the wall extends through the fan (refer to Fig. 5), and the inlet (184 see below) of the discharge flow path (190) is opposed to the suction port with respect to the fan (refer to Fig. 4 below).


    PNG
    media_image10.png
    675
    594
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0000333).
Regarding claim 6, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses the inlet and the suction port proximate to each other, but fails to explicitly disclose wherein a distance between a vertical centerline of the inlet and the vertical centerline of the suction port is less than a distance between the vertical centerline of the suction port and the second side edge of the wall.
However, it appears that the refrigerator of Kim would operate equally well with a distance between a vertical centerline of the inlet and the vertical centerline of the suction port being less than a distance between the vertical centerline of the suction port and the second side edge of the wall. Further, applicant has not disclosed that the limitation disclosed above solves any stated problem, indicating simply that the suction port 205 and the inlet PA may be located as close as possible.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that a distance between a vertical centerline of the inlet and the vertical centerline of the suction port is less than a distance between the vertical centerline of the suction port and the second side edge of the wall because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kim.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0000333) in view of Lee (KR 2008/0003654).
Regarding claim 16, Kim meets the claim limitations as disclosed above in the rejection of claim 13. Further, Kim discloses wherein the return duct (320) includes an inlet (refer to annotated Fig. 13 above, as disclosed in the rejection of claim 14) through which air is received from the suction port (26), an outlet (refer to annotated Fig. 12 above, as disclosed in the rejection of claim 15) through which air is discharged to the heat exchanger (410), and a duct section provided between the inlet and the outlet (refer to Fig. 12 below), but fails to explicitly disclose wherein the duct section overlaps a fan of the heat exchanger in a horizontal direction.

    PNG
    media_image11.png
    285
    453
    media_image11.png
    Greyscale

However, Lee teaches a bottom freezer type refrigerator (refer to Fig. 4), comprising a return duct (160) including an inlet (top of the return duct) through which air is received and an outlet (bottom of the duct as can be seen from Fig. 4) through which air is discharged to a heat exchanger (120), and a duct section (refer to Fig. 4, wherein said duct section is considered to be the section of the return duct that is located behind and overlaps fan 130 in a horizontal direction; said horizontal direction being measured from front to back) between the inlet and the outlet that overlaps a fan (130 as can be seen from Fig. 4) of the heat exchanger (120) in a horizontal direction.
One having ordinary skill in the art of refrigeration would recognize that by providing a fan, it will promote the flow of cooled air within the interior space.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that the duct section overlaps a fan of the heat exchanger in a horizontal direction, in order to promote the flow of cooled air within the interior space in view of the teachings by Lee along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 20, Kim discloses a refrigerator comprising:
a cabinet having a storage space (refer to Figs. 12-13);
an air flow path provided on a wall of the cabinet (refer to Figs. 12-13, wherein said wall is considered to be the wall that forms the back, top, bottom and side walls of the cabinet) and having discharge port (610) and a suction port (26) to the storage space; 
a refrigeration system (having heat exchanger 410) provided in the air flow path to receive air via the suction port (26) and to output air via the discharge port (610); and
a door (22) configured to open and close the storage space, 
wherein a distance between a vertical centerline of the suction port and a vertical centerline of the wall is less than horizontal distances between the vertical centerline of the suction port and one of first side or second side edges of the wall (refer to Fig. 13 below), 
wherein the refrigerator further comprises a return duct (320) configured to guide air between the suction port (26) and the refrigeration system (the evaporator), the return duct including:
an inlet (wherein said inlet is considered to be the opened space formed by the walls of the suction port) through which air is received from the suction port (26);
an outlet (404) through which air is discharged to the refrigeration system; and
a duct section (space between the inlet and outlet within the return duct) hat is provided between the inlet and the outlet, and
wherein a size (refer to Fig. 13) of the outlet (404) is greater than that of the inlet (opening formed by the walls of 26).

    PNG
    media_image12.png
    538
    591
    media_image12.png
    Greyscale


While Kim discloses the refrigeration system, Kim fails to explicitly disclose wherein the duct section overlaps a fan of the refrigeration system in a horizontal direction.
However, Lee teaches a bottom freezer type refrigerator (refer to Fig. 4), comprising a return duct (160) including an inlet (top of the return duct) through which air is received and an outlet (bottom of the duct as can be seen from Fig. 4) through which air is discharged to a heat exchanger (120), and a duct section (refer to Fig. 4, wherein said duct section is considered to be the section of the return duct that is located behind and overlaps fan 130 in a horizontal direction; said horizontal direction being measured from front to back) between the inlet and the outlet and overlaps a fan (130 as can be seen from Fig. 4) of the heat exchanger (120) in a horizontal direction.
One having ordinary skill in the art of refrigeration would recognize that by providing a fan, it will promote the flow of cooled air within the interior space.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that the duct section overlaps a fan of the refrigeration system in a horizontal direction, in order to promote the flow of cooled air within the interior space in view of the teachings by Lee along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0000333) in view of Park (US 2012/0036882).
Regarding claim 17, Kim meets the claim limitations as disclosed above in the rejection of claim 8. Further, Kim discloses a door configured to open and close the storage space, wherein a front edge of the partition faces a rear surface of the door when the door is closed, but fails to explicitly disclose wherein the door is a transparent door, and wherein a gasket is provided on the transparent door to contact the partition when the transparent door is closed.
However, Park teaches a refrigerator, comprising a transparent door (32) to enable a refrigerator compartment (30) to be viewed through the transparent door (refer to par. 80, lines 3-6). Further, Park teaches that it is known in the art of refrigeration to provide a gasket (438) on a back surface of a door for preventing the cool within the refrigerator compartment (30) air from leaking (refer to par. 332, lines 1-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that the door is a transparent door, and to also provide a gasket as taught by Park on the transparent door to contact the partition when the transparent door is closed, in order to enable the refrigerator compartment to be viewed through the transparent door and to prevent the cool within the refrigerator compartment air from leaking.

Response to Arguments
Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues in pages 10-11 that Kim does not teach or suggest a structure corresponding to the recited inner cover configured to shield the heat exchanger and having an additional discharge port that includes an opening through which the air is discharged to the second space, and the vertical centerline of the wall extending through the opening. This argument has been considered but is not persuasive. 
Refer to Fig. 12 below, wherein a cover positioned between the back of the heat exchanger and a back wall of the cabinet is being considered as the inner cover, since it protects a back portion of the heat exchanger. Said cover as can be seen below, includes a discharge port 404 through which the air is discharged to a second space (100) (refer to Fig. 12 below, wherein since the air flows through a closed cycle within the refrigerator, the air being discharged through discharge port 404 flows into opening 402 and into the second space as can be seen from Fig. 12), and the vertical centerline of the wall extends through the opening (refer to Fig. 13). Therefore, Kim discloses the limitation of inner cover configured to shield the heat exchanger and having an additional discharge port that includes an opening through which the air is discharged to the second space, and the vertical centerline of the wall extending through the opening.


    PNG
    media_image1.png
    419
    657
    media_image1.png
    Greyscale


	Regarding claim 20, Applicant argues that Kim fails to teach or suggest a return duct configured to guide air between the suction port and the refrigeration system, the return duct including: an inlet through which air is received from the suction port; an outlet through which air is discharged to the refrigeration system; and a duct section that is provided between the inlet and the outlet and overlaps a fan of the refrigeration system in a horizontal direction, and wherein a size of the outlet is greater than that of the inlet. This argument has been considered but is not persuasive. 
	For the limitations in the claim regarding a fan of the refrigeration system, the examiner has provided the reference of Lee as can be seen from the rejection above. Further, as can be seen from Figs. 12-13, Kim discloses the refrigerator including a return duct (320) that guides air between the suction port (26) and the evaporator, and including an inlet which is being considered to be the opened space formed by the walls of the suction port and receives the air entering said port 26; an outlet which is being considered to be outlet 404 through which air is discharged to the evaporator, and a duct section which is formed by the space that is between the inlet and outlet, and wherein a size (refer to Fig. 13) of the outlet (404) is greater than that of the inlet (opening formed by the walls of port 26). Therefore, Kim discloses the limitation of a return duct configured to guide air between the suction port and the refrigeration system, the return duct including: an inlet through which air is received from the suction port; an outlet through which air is discharged to the refrigeration system; and a duct section that is provided between the inlet and the outlet and overlaps a fan of the refrigeration system in a horizontal direction, and wherein a size of the outlet is greater than that of the inlet. 
For at least the reasons disclosed above, claims 1-17 and 20-21 are being rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763